Citation Nr: 1411197	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  07-18 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active service from July 2, 1997 to July 21, 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Reno, Nevada.

In September 2008, a Board hearing via videoconference was held in front of the undersigned Veterans Law Judge.  

In October 2008, September 2011, and June 2013, the Board remanded the listed issue for further development.  Following substantial compliance with the remand directives, the case has returned to the Board. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this record.


FINDING OF FACT

The Veteran's bilateral pes planus is manifested by no more than severe disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in April 2005 and June 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran has been provided notice as to how VA assigns disability ratings and effective dates and has been notified of the applicable rating criteria.  The claim was most recently readjudicated in the December 2013 SSOC.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, identified private medical records, and VA medical center records.  The Veteran was provided VA examinations in May 2005, September 2007, September 2013, and October 2013.  Overall, the Board finds the evidence adequate for rating purposes and further examination is not warranted at this time.   

The Veteran provided testimony at a videoconference hearing in September 2008.  At that time, the Veterans Law Judge clarified the issue on appeal, explained the concept of increased evaluation, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Factual Background

Service connection for bilateral flat feet (pes planus) was established effective July 22, 1997.  In March 2003, the 10 percent rating was increased to 30 percent from November 15, 2002.  

In April 2005, the Veteran submitted a claim for increase.  The Veteran underwent a VA examination in May 2005.  She reported that she had surgery and her hallux valgus was corrected.  Presently she had flat feet and pain with extensive standing.  There was no swelling, heat, redness, fatigability or lack of endurance during the examination.  She did not use assistive devices or corrective shoes.  She did not like her shoe inserts because they caused more pain.  On physical examination, the big toes seemed to be corrected and the rest of the toes were within normal limits.  There was no functional loss related to any anatomical condition.  On range of motion testing, flexion was 44 degrees, extension was 18 degrees, pronation was 28 degrees, and supination was 20 degrees.  Regarding the toes, DIP flexion was 45 degrees and extension to 5 degrees; PIP flexion was 30 degrees and extension 0 degrees; and metarsophalangeal joint showed flexion 34 degrees and extension 15 degrees.  The Veteran did not seem to have any decreased range of motion after doing repetitive motions 5 times.  There were no painful joints during the examination and motion or function was not additionally limited by pain.  There was no weakness or tenderness and gait was normal, without functional limitation on standing and walking.  There were no callosities or hammertoes.  There was proper alignment of the Achilles tendon on both feet and no malalignment of the forefoot or midfoot.  Diagnoses were bilateral pes planus and bunionectomy bilaterally for correcting hallux valgus bilaterally.  

The Veteran was seen at VA in August 2005 for evaluation of bilateral foot pain.  Examination showed severe hyperpronation of both feet.  Other abnormalities related to surgery were noted.  The podiatrist stated that she needed to be in an orthotic and not wearing flip-flop sandals.  The examiner stated that the patient was amenable to wearing a closed-heel type shoe to see if they could control the discomfort and stop the return of the bunion.  She was given an over-the-counter sport orthotic and if there was some improvement then she would be a candidate for a custom molded orthotic.

The Veteran underwent a VA podiatry consult in May 2006.  She reported chronic ankle pain since discharge from service and numbness as a result of her bunion surgery.  The examiner noted that she was pes planus foot type with calcaneal varus bilaterally.  Assessment was severe pes planovalgus requiring plantar foot translation control with custom molded orthotics in proper shoe gear.  

In August 2005, the RO continued the 30 percent rating.  The Veteran disagreed with the decision and perfected this appeal.  

On VA examination in September 2007, the Veteran reported pain and medial plantar cramps and swelling at the anterior 1st metatarsal phalangeal joints.  She continues to wear insoles and massage as needed.  She reported flare-ups 3-4 times a week following heavy activities, like constant standing, squatting, or running and walking in the park.  She has her calluses shaved once a month in the nail salon.  She reported additional limitation of motion or functional impairment during the flare-up of 50-100% for a couple of seconds and up to 3 minutes.  She does not use assistive devices or corrective shoes.  She wears shoe inserts which help suppress the pain in her arches of about 50/50.  Physical examination showed flat feet without point tenderness or edema.  Dorsiflexion was 0-20 degrees and plantar flexion was 0-45 degrees.  She was able to flex her 1st MTP joints and all of her other toes.  The joints were not painful on motion and there was no loss of motion following repetitive use.  There was no objective evidence of painful motion, edema, instability, weakness, tenderness, marked pronation, extreme tenderness on the plantar surfaces of the feet, or marked displacement or severe spasm of the Achilles tendon.  Gait was normal.  There were calluses on both feet that were shaved.  No evidence of abnormal weight bearing.  X-rays showed osteotomies of the first metatarsals bilaterally, otherwise both feet were stable on plain films.  Diagnoses were congenital bilateral pes planus with status post bilateral bunionectomies, stable.  

In October 2007, the RO proposed to decrease the rating for bilateral pes planus from 30 percent to 10 percent.

The Veteran underwent a VA podiatry consult in November 2007.  The podiatrist disagreed with the recommendation to reduce the Veteran's disability.  He noted that she spends her own money to get a pedicure every 2 weeks because of the large, painful, burning calluses that she develops under the second and third metatarsal heads of both feet that began after bilateral bunion surgery.  It was noted that she saw the compensation and pension doctor after a pedicure so her feet looked fairly good.  The podiatrist further noted that due to the shortening of the first metatarsal and elongation relatively of the second and third metatarsals, her extensor tendons were now abnormally pulling creating hammer-digit syndromes of the lessor toes.  He noted that she was given hard plastic orthotics during service which she could not accommodate because of her pes plano valgus deformity and should have been given a softer or more accommodative device.  The examiner went on to discuss issues with her toenails, to include chronic onycholysis.  He felt that her disability should be at least 40-50 percent since the entire mechanics of her feet have changed and are going to worsen with age.

In March 2008, the RO decreased the rating for pes planus to 10 percent effective June 1, 2008.  

At the September 2008 hearing, the Veteran and her spouse testified that she had at least a 10 year history of calluses on the feet.  She reported that the calluses get pretty big and she has to have pedicures to shave them off.  She also described a cycle or process whereby her toenails fall off.  She reported that she cannot do a lot of physical activity.  The Veteran submitted photographs of her feet in support of her testimony.

In October 2008, the Board restored the 30 percent rating and this was implemented by the RO in December 2009.  

The Veteran underwent a VA flatfoot examination in September 2013.  Diagnosis was bilateral pes planus.  The Veteran reported her feet have been bothering her since 1997 and that she had surgery, but she was not sure what it was for.  The examiner stated the incisions were consistent with bunion surgery.  She reported pain on use of the feet.  She did not have pain on manipulation.  She did not have calluses caused by the flatfoot condition and her symptoms were relieved by arch supports or orthotics.  She did not have extreme tenderness of the plantar surface of the feet.  There was a decreased longitudinal arch height on weight bearing on both sides.  There was no objective evidence of marked deformity of the foot or marked pronation of the foot.  The weight bearing line was not shown to fall over or medial to the great toe.  There was no inward bowing of the Achilles tendon or marked displacement or spasm on manipulation. 

The Veteran underwent additional VA examination in October 2013.  The claims folder was reviewed.  Diagnosis was pes planus mild.  She reported that her feet were sore and they are worse in the morning and at the end of the day.  She gets cramps in her toes and described retrograde pain from medial ankle up her leg with occasional swelling.  She cannot walk too far, but could not quantify it.  She has pain on use of the feet, but not on manipulation.  She does not have characteristic calluses caused by flat feet.  Symptoms are relieved by arch supports.  She did not have extreme tenderness of the plantar surfaces.  There was decreased longitudinal arch height on weight bearing, but no objective evidence of marked deformity or marked pronation.  The weight bearing line was shown to fall over or medial to the great toe.  She had inward bowing of the Achilles tendon on both feet but did not have marked inward displacement or severe spasm.  The Veteran did not have scars pertaining to the pes planus.  She did not use assistive devices and functional impairment was not such that she would be equally well served by an amputation with prosthesis.  X-rays did not show arthritis.  The examiner indicated it would be pure speculation to describe whether functional ability was significantly limited during flare-ups or with repetitive use.  

The examiner also completed a disability questionnaire pertaining to miscellaneous foot conditions other than flatfoot/pes planus.  This report notes that she was diagnosed with hammertoes in 2013 and hallux valgus in 1997.  She had no complaints related to her bunion surgery and she related her foot complaints to pes planus.  The Veteran did have a hammertoe of the left second toe.  The examiner went on to state that neither foot condition should be service connected and he discussed her in-service history noting that she was transferred to medical hold on day 2 pending discharge for a condition that existed prior to service and was not aggravated by service.  



Analysis

The Veteran essentially contends that the currently assigned 30 percent rating does not adequately reflect the severity of her disability.  Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40. 

Pursuant to the rating schedule, bilateral flatfoot is evaluated as follows: severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities (30 percent); and pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes and appliances (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5276.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board observes that the Veteran is service-connected for bilateral pes planus.  She is not service-connected for hallux valgus or other foot deformities.  The Board notes that to the extent it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran attributes her complaints to service-connected disability.  The evidence of record, however, shows that the scarring and metatarsal and toe deformities are related to the surgery to correct nonservice-connected hallux valgus.  The most recent examiner completed disability benefit questionnaires for both pes planus and other miscellaneous foot disorders and thus, findings specific to pes planus were set forth in detail.  

On review, the Veteran's bilateral pes planus is manifested by no more than severe disability and the disability picture does not more nearly approximate pronounced impairment even when considering the reported functional impairment due to pain on use or other factors.  A rating greater than 30 percent is not warranted at any time during the appeal period.  See Hart.

In making this determination, the Board notes that the May 2006 podiatry consult described her pes planus as severe and the most recent VA examination diagnosed pes planus mild.  The disability picture has not been described as pronounced and evidence of record is not significant for findings consistent with that level of disability.  The Board observes that severe hyperpronation was noted on an August 2005 podiatry note.  However, the Veteran is not otherwise shown to have marked pronation, extreme tenderness of the plantar surfaces, or marked inward displacement and severe spasm of the tendo achillis.  Further, the overall evidence suggests that her pes planus symptoms are generally relieved by shoe inserts or orthotics.  

In considering the merits of this appeal, the Board acknowledges the November 2007 statement wherein the VA podiatrist suggested that a disability rating of 40-50 percent was warranted.  In reviewing this statement, the Board observes that it describes symptoms associated with the residuals of the bilateral bunion surgery, to include abnormal metatarsals and problems with her toenails.  The examiner does not specifically address findings or symptoms attributable to service-connected pes planus and thus, this report is of minimal probative value as concerns the appeal issue.  

The Board has also considered the lay evidence of record.  The Veteran is competent to describe the symptoms and associated functional impairment related to her feet.  The Veteran's spouse is also competent to provide his observations as to the Veteran and her service-connected disability.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  The lay contentions, however, are not sufficient to establish entitlement to a higher rating, particularly when considering the objective findings related to pes planus as set forth above.   

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2013).  On review, the referenced diagnostic code contemplates her claimed symptoms, to include pain on use and callosities.  Higher scheduler ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The September 2013 and October 2013 VA examinations indicate that the Veteran's bilateral pes planus does not impact her ability to work and evidence of record does not otherwise suggest she is unemployable.  Thus, the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 30 percent for bilateral pes planus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


